Citation Nr: 0637713	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  02-02 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for left 
eye blindness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from November 1944 to 
January 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for left 
eye blindness, claimed under 38 U.S.C. § 1151.  The veteran 
subsequently initiated and perfected an appeal of this 
determination.  In November 2005, the Board granted the 
veteran's motion for advancement of his appeal on the Board's 
docket.  

The veteran originally requested a personal hearing at the RO 
before a member of the Board.  However, he failed to report 
to his scheduled July 2005 hearing, and upon contacting the 
RO, stated he was "unsure" if he wanted to reschedule.  As 
the veteran has not indicated his desire for another personal 
hearing, his hearing request is deemed withdrawn and the 
Board will proceed with appellate consideration.  38 C.F.R. 
§ 20.704(d) (2006).  

This appeal was originally presented to the Board in November 
2005, at which time it was remanded for additional 
development.  It has now been returned to the Board.  


FINDINGS OF FACT

The veteran has loss of visual acuity in the left eye that is 
not the result of VA hospital/medical care or treatment in 
April 1996 and thereafter, nor is the proximate cause of the 
disability carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA in furnishing the hospital/medical treatment, or due to 
an event not reasonably foreseeable.  


CONCLUSION OF LAW

The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for blindness of the left 
eye have not been met.  38 U.S.C.A. § 1151 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.361 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  

A letter dated in September 2001 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The September 2001 letter informed the 
claimant that additional information or evidence was needed 
to support the claim and asked the claimant to send the 
information or evidence to VA.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  Although the 
notification letter was not sent prior to the initial 
adjudication of the claimant's claim, this was not 
prejudicial to the claimant since the claimant was 
subsequently provided adequate notice and the claim was 
readjudicated and a statement of the case (SOC) was provided 
in December 2001.  

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A (West 
2002 & Supp. 2005); 38 C.F.R. § 3.159 (2006).  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The claimant was also afforded VA 
medical opinions in January 2002 and February 2006.  
38 C.F.R. § 3.159(c)(4) (2006).  The records satisfy 
38 C.F.R. § 3.326.  

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Since the Board has concluded that the preponderance of the 
evidence is against the claim of compensation under 38 U.S.C. 
§ 1151, any questions as to the appropriate disability rating 
or effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The veteran seeks compensation under 38 U.S.C. § 1151 for 
left eye blindness.  Compensation under § 1151 shall be 
awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and the disability or death was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary, either by a Department employee or in a Department 
facility.  In addition, the proximate cause of the disability 
or death must be either carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the Department in furnishing the hospital 
care, medical or surgical treatment, or examination; or an 
event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 
2002).  

Effective September 2, 2004, 38 C.F.R. § 3.361 was 
promulgated for claims filed as of October 1, 1997.  Prior to 
that time, 38 C.F.R. § 3.358 is to be applied.  In this case, 
the veteran's claim was received after October 1, 1997.  
Thus, 38 C.F.R. § 3.361 applies.

38 C.F.R. § 3.361(b) states that to determine whether a 
veteran has an additional disability, VA compares the 
veteran's condition immediately before the beginning of the 
hospital care, medical or surgical treatment, examination, 
training and rehabilitation services, or compensated work 
therapy (CWT) program upon which the claim is based to the 
veteran's condition after such care, treatment, examination, 
services, or program has stopped.  VA considers each involved 
body part or system separately.  

38 C.F.R. § 3.361(c) states that claims based on additional 
disability or death due to hospital care, medical or surgical 
treatment, or examination must meet the causation 
requirements of this paragraph and paragraph (d)(1) or (d)(2) 
of this section.  Claims based on additional disability or 
death due to training and rehabilitation services or 
compensated work therapy program must meet the causation 
requirements of paragraph (d)(3) of this section.  Actual 
causation is required.  To establish causation, the evidence 
must show that the hospital care, medical or surgical 
treatment, or examination resulted in the veteran's 
additional disability or death.  Merely showing that a 
veteran received care, treatment, or examination and that the 
veteran has an additional disability or died does not 
establish cause.  Hospital care, medical or surgical 
treatment, or examination cannot cause the continuance or 
natural progress of a disease or injury for which the care, 
treatment, or examination was furnished unless VA's failure 
to timely diagnose and properly treat the disease or injury 
proximately caused the continuance or natural progress.  The 
provision of training and rehabilitation services or CWT 
program cannot cause the continuance or natural progress of a 
disease or injury for which the services were provided.  
Additional disability or death caused by a veteran's failure 
to follow properly given medical instructions is not caused 
by hospital care, medical or surgical treatment, or 
examination.  

38 C.F.R. § 3.361(d) states that the proximate cause of 
disability or death is the action or event that directly 
caused the disability or death, as distinguished from a 
remote contributing cause.  To establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination 
proximately caused a veteran's additional disability or 
death, it must be shown that the hospital care, medical or 
surgical treatment, or examination caused the veteran's 
additional disability or death (as explained in paragraph (c) 
of this section); and (i) VA failed to exercise the degree of 
care that would be expected of a reasonable health care 
provider; or (ii) VA furnished the hospital care, medical or 
surgical treatment, or examination without the veteran's or, 
in appropriate cases, the veteran's representative's informed 
consent.  To determine whether there was informed consent, VA 
will consider whether the health care providers substantially 
complied with the requirements of § 17.32 of this chapter.  
Minor deviations from the requirements of § 17.32 of this 
chapter that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent.  Consent may 
be express (i.e., given orally or in writing) or implied 
under the circumstances specified in § 17.32(b) of this 
chapter, as in emergency situations.  Whether the proximate 
cause of a veteran's additional disability or death was an 
event not reasonably foreseeable is in each claim to be 
determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a 
reasonable health care provider would not have considered to 
be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of § 17.32 of this chapter.  To establish that the provision 
of training and rehabilitation services or a CWT program 
proximately caused a veteran's additional disability or 
death, it must be shown that the veteran's participation in 
an essential activity or function of the training, services, 
or CWT program provided or authorized by VA proximately 
caused the disability or death.  The veteran must have been 
participating in such training, services, or CWT program 
provided or authorized by VA as part of an approved 
rehabilitation program under 38 U.S.C. Chapter 31 or as part 
of a CWT program under 38 U.S.C. § 1718.  It need not be 
shown that VA approved that specific activity or function, as 
long as the activity or function is generally accepted as 
being a necessary component of the training, services, or CWT 
program that VA provided or authorized.

38 C.F.R. § 3.361(e) provides for Department employees and 
facilities.  A Department employee is an individual (i) who 
is appointed by the Department in the civil service under 
Title 38, United States Code, or Title 5, United States Code, 
as an employee as defined in 5 U.S.C. § 2105; (ii) who is 
engaged in furnishing hospital care, medical or surgical 
treatment, or examinations under authority of law; and (iii) 
whose day-to-day activities are subject to supervision by the 
Secretary of Veterans Affairs.  A Department facility is a 
facility over which the Secretary of Veterans Affairs has 
direct jurisdiction.  

38 C.F.R. § 3.361(e) explains activities that are not 
hospital care, medical or surgical treatment, or examination 
furnished by a Department employee or in a Department 
facility.  The following are not hospital care, medical or 
surgical treatment, or examination furnished by a Department 
employee or in a Department facility within the meaning of 
38 U.S.C. § 1151(a): (1) hospital care or medical services 
furnished under a contract made under 38 U.S.C. § 1703; (2) 
nursing home care furnished under 38 U.S.C. § 1720; (3) 
hospital care or medical services, including examination, 
provided under 38 U.S.C. § 8153 in a facility over which the 
Secretary does not have direct jurisdiction.  

The veteran's claim stems from an April 1996 surgery on his 
left eye performed by VA physicians at a VA medical center.  
According to medical records, a penetrating keratoplasty with 
posterior chamber intraocular lens suture was performed.  A 
prior history of cataracts surgery in 1981 was noted.  Post-
operative reports indicate the veteran's eyesight in the left 
eye did not improve following his surgery, and in fact 
declined.  For this eyesight decline, the veteran seeks 
compensation.  

In support of his claim, the veteran submitted the October 
1997 opinion statement of L.A.G., M.D., a private physician 
specializing in eye disorders.  Dr. G. stated he personally 
examined the veteran in August 1997 in response to the 
veteran's reports of poor left eyesight following his April 
1996 surgery.  On physical examination, the veteran had two 
exposed transcleral Prolene sutures holding the lens implant 
in place.  Dr. G. stated such sutures are usually placed 
under a scleral flap or a Tenon's capsule to prevent exposure 
and resulting risk of bacterial infection and possible 
endophthalmitis.  Subsequent surgery was required to cover 
these sutures.  

The veteran's claim was presented to a VA physician for 
review in January 2002.  The examiner reviewed the claims 
file and noted the veteran's prior medical history, including 
his April 1996 penetrating keratoplasty with posterior 
chamber intraocular lens suture.  Also noted were subsequent 
follow-up notes from October 1998 which confirmed retinal 
pigment epithelium and pigmentation in the macula.  The 
veteran's visual acuity was limited to counting fingers 
between 2 and 3 feet following his surgery.  In May 2001, a 
pigmented scar was still visible in the macula of the left 
eye.  The VA physician noted the findings of Dr. L.A.G., who 
reported exposed Prolene sutures.  However, it was unclear 
from the record if the exposed sutures were the result of 
being left uncovered in 1996, or erosion of the suture flap.  
Nevertheless, these exposed sutures were subsequently covered 
by a scleral patch, with no evidence of endophthalmitis 
either prior to or following the placement of the patch.  
Therefore, it was unlikely the veteran's visual loss was the 
result of his exposed sutures.  The visual loss itself was 
likely the result of geographic macular 
scarring/degeneration, the etiology of which was unclear.  It 
could also "in a minor way be secondary to possible early 
corneal decomposition in the left eye."  

In a June 2002 addendum to his January 2002 report, the VA 
physician stated, after reviewing additional treatment 
records, that the veteran's visual loss in the left eye was 
likely the result of "macular scarring/degeneration along 
with a fibrotic disciform macular scar, the etiology of which 
is unclear but most likely age related."  

Another VA medical opinion was afforded the veteran in 
February 2006.  The veteran was not personally examined, but 
his claims file was reviewed by another VA physician.  After 
reviewing the veteran's medical history, the VA physician 
concurred with the prior opinion in that the veteran's loss 
of visual acuity in the left eye was likely the result of 
geographic macular scarring/degeneration, the etiology of 
which was unclear.  Additionally, the VA physician determined 
the veteran's visual loss was not caused by VA medical or 
surgical treatment, as his macular scarring was unrelated to 
any such treatment.  The veteran's loss of visual acuity was 
also not proximately due to carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA.  VA also did not fail to exercise the 
proper degree of care expected of a reasonable health care 
provider.  Regarding Dr. G.'s statement, the VA physician was 
unable to determine if the exposed sutures were the result of 
being left uncovered in 1996, or subsequent post-surgical 
erosion of the suture flap.  As the original April 1996 
operation report was unavailable, the VA physician was unable 
to review this document.  Nevertheless, it was unlikely the 
veteran's exposed sutures caused the visual loss experienced 
by the veteran.  He also stated that the proximate cause of 
the veteran's left eye visual loss was not due to an event 
that was reasonably foreseeable as the macular scarring of 
the left eye was unrelated to the surgical procedure and 
follow up care.

After reviewing the totality of the record, the Board finds 
the preponderance of the evidence to be against the veteran's 
claim for compensation under 38 U.S.C. § 1151 for blindness 
of the left eye.  Pertinent laws and regulations require that 
the evidence must show that the additional disability is the 
result of VA hospital care or medical or surgical treatment, 
and that the proximate cause of the additional disability 
must be either carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in furnishing the hospital care, medical or 
surgical treatment, or examination; or an event not 
reasonably foreseeable.  Such has not been demonstrated in 
the present case.  While the veteran did in fact experience 
further loss of visual acuity following his April 1996 eye 
surgery at a VA medical center, he has not established any 
causal connection between such a decline and his surgery.  
Even the October 1997 opinion statement from Dr. L.A.G., the 
veteran's private physician, notes only that the veteran's 
sutures in the left eye were exposed, but does not indicate 
if this condition was the result of the veteran's surgery, or 
subsequent erosion of the subscleral flap.  Additionally, 
while Dr. G. stated that the exposed sutures could result in 
bacterial infection, he did not indicate bacterial infection 
was actually present at that time.  Subsequently, the 
veteran's left eye sutures were covered with a scleral graft, 
and a bacterial infection was never diagnosed.  
Significantly, Dr. G. does not relate any loss of visual 
acuity in the left eye to the April 1996 VA treatment.

Furthermore, when the veteran's claim was reviewed by VA 
physicians, both concluded they were unable to determine what 
caused the veteran's Prolene sutures to be exposed - whether 
they were not covered during his April 1996 surgery, or if 
the scleral flap subsequently eroded.  Nonetheless, both VA 
examiners determined the exposed Prolene sutures were 
unrelated to his decline in visual acuity, which was likely 
due to macular scarring resulting from old age.  

Thus, there is no competent medical evidence establishing 
that VA's actions resulted in any additional loss of visual 
acuity in the left eye.  The competent medical evidence 
establishes that such visual loss did not result from the 
veteran's April 1996 VA eye surgery, and in the absence of 
contradictory competent medical evidence, compensation under 
38 U.S.C. § 1151 must be denied.  Although the veteran 
contends otherwise, he is not competent to make this 
assessment.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494- 
95 (1992) (lay persons are not competent to offer evidence 
that requires medical knowledge).  Finally, the Board notes 
that the veteran does not contend he was furnished hospital 
or medical treatment without his consent.

In conclusion, the preponderance of the evidence is against 
the veteran's claim for compensation under 38 U.S.C. § 1151 
for blindness in the left eye.  As a preponderance of the 
evidence is against the award of compensation under § 1151, 
the benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Entitlement to compensation under 38 U.S.C. § 1151 for 
blindness in the left eye is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


